AMENDMENT TO EMPLOYMENT AGREEMENT

        AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made effective as of
August 1, 2003, by and between WILLIAM BECKMAN (“Employee”) and CLARION
TECHNOLOGIES, INC., a Delaware corporation (“Clarion”).


RECITALS

        A.        Employee and Clarion Plastics Technologies, Inc. entered into
an Employment Agreement dated March 1,1999 (“Employment Agreement”).

        B.        Clarion has assumed all of the assets and liabilities of
Clarion Plastics Technologies, Inc., including the Employment Agreement,
pursuant to an Assignment and Assumption Agreement and Bill of Sale dated
December 31, 2001.

        C.        Employee and Clarion have agreed to amend the Employment
Agreement.

        D.        All terms used in this Amendment, not otherwise defined or
amended, shall have the meaning given to them in the Employment Agreement.

        NOW, THEREFORE, the parties agree as follows:

        1.        Amendment.

        (a)        Section 4.1 of the Employment Agreement is amended by
changing the first sentence of that Section to read as follows:


  Subject to adjustment as hereinafter provided, in consideration of Employee’s
performance of all of his duties and responsibilities hereunder and his
observance of all of the covenants, conditions and restrictions contained
herein, Employee shall be entitled to receive a base salary of Two Hundred
Eighty-Five Thousand Dollars ($285,000) per annum beginning on August 1, 2003,
payable in periodic installments in accordance with the Company’s payroll
procedures in effect from time to time.


        (b)        All references in the Employment Agreement to Clarion
Plastics Technologies, Inc., shall be amended to instead refer to Clarion
Technologies, Inc.


        2.        Ratification. This Amendment is intended to modify only the
paragraphs, provisions, and clauses of the Employment Agreement specifically
identified in this Amendment and only to the extent specifically described in
this Amendment. All other paragraphs, provisions, and clauses in the Employment
Agreement not so modified remain in full force and effect as originally written.

        IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date set forth above.

Clarion Plastics Technologies, Inc.


By: /s/ Edmund Walsh
        ——————————————

        Its:    CFO
                ——————————————


/s/ William Beckman
——————————————————
William Beckman
